UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4559


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANA SANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:03-cr-00142-CCE-2)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Stephen Thomas Inman, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dana Sander appeals from her 15-month sentence imposed upon

revocation       of   her    supervised       release.             Sander’s     counsel   has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting        that     there    are         no    meritorious     issues,   but

noting that Sander objected below to the classification of one

of her supervised release violations, possession of cocaine, as

a Grade B violation.            The Government declined to file a brief.

Sander did not file a pro se supplemental brief.                                 Finding no

error, we affirm.

     Sander       originally       received           a    210-month    sentence    with    a

5-year    term        of    supervised       release.              After    a    series    of

reductions, Sander’s sentence became 124 months.                                 The United

States    Probation         Office    filed       a       petition    for   revocation     of

Sander’s supervised release on July 13, 2015.                           At the revocation

hearing, Sander admitted the violations alleged in the petition,

but argued that the possession of cocaine violation should be

classified as a Grade C violation instead of a Grade B violation

because the alleged offense was not a felony.                            Sander contended

that, because the Justice Reinvestment Act of 2011, 2011 N.C.

Sess.     Laws    192       (JRA),     on     the         North      Carolina    Structured

Sentencing Act, would require her placement on supervision for

the applicable offense before she had been imprisoned for one

year, the offense was not a felony.                            Since Sander’s revocation

                                              2
hearing, we have decided a case that definitively rejects her

argument.      See United States v. Barlow, 811 F.3d 133, 140 (4th

Cir. 2015) (“state law renders post-release supervision part of

the term of imprisonment” so that “in every case, North Carolina

law now exposes felons to terms of imprisonment exceeding one

year”), petition       for    cert.   filed,      No.    15-8925   (U.S.     Apr.    8,

2016).

       In   accordance      with   Anders,   we    have    reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Sander’s revocation of supervised

release and sentence.          This court requires that counsel inform

Sander, in writing, of the right to petition the Supreme Court

of the United States for further review.                     If Sander requests

that   a    petition   be    filed,   but    counsel      believes    that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                      Counsel’s motion

must state that a copy thereof was served on Sander.

       We dispense with oral argument because the facts and legal

contentions     are    adequately     presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        3